




Exhibit 10.3


FIRST AMENDMENT TO MANAGEMENT AGREEMENT
This FIRST AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made and
entered into as of April 26, 2012 by and between NP OPCO LLC, a limited
liability company organized under the laws of Nevada (“Owner”), and FE OPCO
MANAGEMENT LLC, a limited liability company organized under the laws of
Delaware. Each party named above is hereinafter referred to individually as a
“Party” and collectively as the “Parties”. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Management
Agreement (as defined below).
RECITALS
WHEREAS, the Parties have heretofore entered into that certain Management
Agreement dated as of June 16, 2011 (as amended, supplemented or otherwise
modified and in effect on the date hereof, the “Management Agreement”);
WHEREAS, NP Fiesta LLC, a limited liability company organized under the laws of
Nevada, NP Gold Rush LLC, a limited liability company organized under the laws
of Nevada, NP Lake Mead LLC, a limited liability company organized under the
laws of Nevada, NP LML LLC, a limited liability company organized under the laws
of Nevada, NP Magic Star LLC, a limited liability company organized under the
laws of Nevada, NP Rancho LLC, a limited liability company organized under the
laws of Nevada, NP Santa Fe LLC, a limited liability company organized under the
laws of Nevada, NP Texas LLC, a limited liability company organized under the
laws of Nevada, NP Green Valley LLC, a limited liability company organized under
the laws of Nevada and NP Auburn Development LLC, a limited liability company
organized under the laws of California are each wholly-owned subsidiaries of
Owner and “Property Owners” under and as defined in the Management Agreement;
and
WHEREAS, each Party has reviewed, or has had the opportunity to review, this
Amendment with the assistance of professional legal advisors of its own
choosing.
AGREEMENT
NOW THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and intending to be
legally bound hereby, the Parties hereby agree as follows:
1.Amendment to the Management Agreement.


Section 15.4(b) of the Management Agreement is hereby amended and restated by
deleting such Section 15.4(b) in its entirety and replacing such Section 15.4(b)
with the following:
“(b)    Notwithstanding the foregoing, Manager may, without the prior written
approval of Owner, encumber and pledge, as security for any loan or other
indebtedness (or obligation) incurred by Manager and/or its Affiliates,
Manager's interest in the Management Fees and any other proceeds of Manager and
its Affiliates under this Agreement.”

1

--------------------------------------------------------------------------------








2.    Mutual Representations, Warranties, and Covenants.
Each Party makes the following representations and warranties, solely with
respect to itself, to each other Party:
a.
Enforceability. The Management Agreement as amended by this Amendment is a
legal, valid and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors' rights generally or by equitable
principles relating to enforceability.



b.
Power and Authority. Such Party has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its respective obligations under, the Management Agreement as amended by
this Amendment.



c.
Authorization. The execution and delivery of this Amendment and the performance
of its obligations under the Management Agreement as amended by this Amendment
have been duly authorized by all necessary action on its part. This Amendment
has been duly and validly executed and delivered by such Party.



3.    Management Agreement in Full Force and Effect.
Except as expressly modified by this Amendment, the Management Agreement remains
in full force and effect pursuant to its terms. All references to the Management
Agreement in other documentation between the Parties shall be deemed to be a
reference to the Management Agreement as amended by this Amendment.
4.    Miscellaneous Terms.
The provisions of Sections 17.4, 17.5, 17.6, 17.8, and 17.11 of the Management
Agreement are applicable to this Amendment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
NP OPCO LLC,
a Nevada limited liability company


By:    /s/ Richard Haskins
Name:    Richard Haskins
Title:    Senior Vice President


FE OPCO MANAGEMENT LLC,
a Delaware limited liability company


By:     Fertitta Entertainment LLC, its member


By:    /s/ Marc Falcone
Name:    Marc Falcone
Title:    Authorized Person


[Signature Page to First Amendment to FE Opco Management Agreement]

3

--------------------------------------------------------------------------------




NP FIESTA LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President


NP GOLD RUSH LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President




NP LAKE MEAD LLC,


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President




NP LML LLC,


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President
    
[Signature Page to First Amendment to FE Opco Management Agreement]

4

--------------------------------------------------------------------------------






NP MAGIC STAR LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President
    


NP RANCHO LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President
    


NP SANTA FE LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President




NP TEXAS LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President




NP GREEN VALLEY LLC,
a Nevada limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President




NP AUBURN DEVELOPMENT LLC,
a California limited liability company


By:    /s/ Thomas Friel
Name:    Thomas Friel
Title:    Senior Vice President




[Signature Page to First Amendment to FE Opco Management Agreement]



5